Citation Nr: 1031148	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  06-33 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for internal 
bleeding and gallbladder removal due to liver biopsy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active service in the United States Marine Corps 
(USMC) from February 1976 to April 1977.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.

In connection with this appeal the Veteran testified at a hearing 
before the undersigned Acting Veterans Law Judge in Washington, 
DC in May 2010.  A transcript of the hearing is associated with 
the claims file. 


FINDING OF FACT

Internal bleeding and gallbladder removal due to liver biopsy did 
not result from an event not reasonably foreseeable or any 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C. § 
1151 for internal bleeding and gallbladder removal due to liver 
biopsy are not met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 
3.361 (2009).







REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  

As part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  Although the regulation previously required VA to 
request that the claimant provide any evidence in the claimant's 
possession that pertains to the claim, the regulation has been 
amended to eliminate that requirement for claims pending before 
VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

The record reflects that the Veteran was mailed a letter in 
August 2004 advising him of what the evidence must show and of 
the respective duties of VA and the claimant in obtaining 
evidence.  In November 2006, the Veteran was mailed a letter 
providing him with appropriate notice with respect to the 
disability-rating and effective-date elements of his claim.

Although the Veteran was not provided notice with respect to the 
disability-rating or effective-date element of the claim until 
November 2006, after the initial adjudication of the claim, the 
Board finds that there is no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  As explained below, the 
Board has determined that compensation is not warranted under 
38 U.S.C. § 1151 for internal bleeding and gallbladder removal 
due to liver biopsy.  Consequently, no disability rating or 
effective date will be assigned, so the failure to provide 
earlier notice with respect to those elements of the claim is no 
more than harmless error.

In sum, the Board is satisfied that any procedural errors in the 
RO's development and consideration of the claim were 
insignificant and non prejudicial to the Veteran. Accordingly, 
the Board will address the merits of the claim.

Legal Criteria

Compensation under 38 U.S.C. § 1151 shall be awarded for a 
qualifying additional disability or qualifying death of a veteran 
in the same manner as if such additional disability or death were 
service-connected.  An additional disability or death is a 
qualifying additional disability or death if the disability or 
death was not the result of the veteran's willful misconduct and 
if the disability or death was caused by hospital care, medical 
or surgical treatment, or examination furnished the veteran under 
any law administered by the Secretary, either by a VA employee or 
in a VA facility, and the proximate cause of the disability or 
death was carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, or 
examination; or an event not reasonably foreseeable.  38 U.S.C.A. 
§ 1151; 38 C.F.R. § 3.361.

To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a Veteran's additional disability, 
it must be shown that the hospital care, medical or surgical 
treatment, or examination caused the Veteran's additional 
disability and (1) VA failed to exercise the degree of care that 
would be expected of a reasonable health care provider, or (2) VA 
furnished the hospital care, medical or surgical treatment, or 
examination without the Veteran's or, in appropriate cases, the 
Veteran's representative's informed consent.  38 C.F.R. § 3.61 
(d)(1).

Whether the proximate cause of a Veteran's additional disability 
was an event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider would 
have foreseen.  The event need not be completely unforeseeable or 
unimaginable, but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of the 
treatment provided.  In determining whether an even was 
reasonably foreseeable, VA will consider whether the risk of that 
event was the type of risk a reasonable health care provider 
would have disclosed in connection with the informed consent 
procedures of 38 C.F.R. § 17.32 (2009).  38 C.F.R. § 3.61 (d)(2).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary. The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary. When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant. 38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990). 

 To deny a claim on its merits, the evidence must preponderate 
against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.



Analysis

The Veteran has asserted that his internal bleeding and 
subsequent gallbladder removal in June 2004 were the result of 
negligence on the part of the VA Medical Center physicians who 
performed his liver biopsy.

A review of the medical records on file shows that in June 2004 
the Veteran went to the VA Medical Center to undergo a routine 
liver biopsy to determine the best course of treatment for his 
diagnosed hepatitis C.  Of record is a June 2004 gastrointestinal 
(GI) procedure note in which the VA physician reported that 
informed consent for the liver biopsy was obtained from the 
Veteran after the indications, risks, benefits, and alternatives 
were discussed.  The VA physician specifically noted that the 
risks of infection, bleeding, bile leak, biliary peritonitis, 
perforation, surgery, and on rare occasions, death were 
discussed.  Upon discussion of the above information, the Veteran 
agreed to proceed with the liver biopsy.

Shortly after the completion of the liver biopsy, the Veteran 
complained of abdominal pain and was sent for a computerized 
axial tomography (CT) scan to determine the source of the his 
discomfort.  The CT scan of the Veteran's abdomen revealed a 
possible blood clot in the gallbladder and the Veteran was 
admitted and underwent a cholecystitis the following day.  

At his May 2010 Board hearing, the Veteran reported that the 
physician who performed his gallbladder removal indicated that 
the physician who had perforated his gallbladder had done so in 
error.  However, hearsay medical evidence does not constitute 
competent medical evidence.  Robinette v. Brown, 8 Vet. App. 69 
(1995); Warren v. Brown, 6 Vet. App. 4 (1993).  ("What a 
physician said, and the layman's account of what he purportedly 
said, filtered through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute medical 
evidence."  Robinette, 8 Vet. App. at 77 (1995)).



The Veteran requested that his file be sent for a review by an 
outside physician to determine whether the internal bleeding and 
subsequent gallbladder removal due to the liver biopsy was in 
fact due to the performing VA physician's mistake.  The Board 
finds that file need not be sent for medical review and opinion 
as there is no indication that the physician who performed the 
Veteran's liver biopsy was in any way negligent, reckless, or 
otherwise at fault.  Thus, there is no prima facie case and 
referral for file review is not warranted.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. §  3.159(c)(4).  See also Wells v. 
Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); Duenas v. 
Principi, 18 Vet. App. 512 (2004) (per curiam).
  
In this regard, the Board notes that bleeding, perforation, and 
surgery were all risks that were discussed with the Veteran 
during the informed consent process, prior to his agreeing to 
proceed with the liver biopsy.  Additionally, as soon as the 
Veteran began to experience abdominal pain following his liver 
biopsy, the attending physician took action to determine the 
source of the Veteran's discomfort.    

While the Board finds the Veteran to be sincere in his belief 
that his liver biopsy was faulty, he is a lay person, and as 
such, is not competent to opine as to medical etiology or render 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Rather, it is the province of trained health care 
professionals to enter conclusions that require medical 
expertise, such as opinions as to diagnosis and causation.  Jones 
v. Brown, 7 Vet. App. 134, 137 (1994).  As noted above, the 
Veteran did report that a VA physician informed him that the 
physician who performed the Veteran's liver biopsy made a 
mistake, but such hearsay account is not competent medical 
evidence.  Robinette, 8 Vet. App. 69, 77.

In sum, the Veteran has failed to show that the VA physicians in 
this case failed to exercise a degree of care that would be 
expected of a reasonable health care provider.  In this regard, 
the Board notes that there is no indication that the VA 
physicians failed to perform the Veteran's liver biopsy in 
accordance with accepted practices.  Also, the VA physicians took 
quick action to determine the source of the Veteran's abdominal 
discomfort following his liver biopsy.  Secondly, there is no 
evidence that the liver biopsy was performed without the 
Veteran's informed consent.  In this regard, as noted above, the 
Veteran gave his informed consent to the liver biopsy and was 
made aware of the common complications; of which were bleeding, 
perforation, and surgery; prior to his consent to the procedure.     

Therefore, the preponderance of the evidence is against the claim 
and entitlement to compensation under 38 U.S.C. § 1151 is not 
warranted.  


ORDER

Compensation under 38 U.S.C. § 1151 for internal bleeding and 
gallbladder removal due to liver biopsy is denied.



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


